      Case 2:18-cv-00392-GZS Document 9 Filed 03/28/19 Page 1 of 1                        PageID #: 29



                                  UNITED STATES DISTRICT COURT
 1                                     DISTRICT OF MAINE
                                       PORTLAND DIVISION
 2

 3    MICHAEL LELAND,                                  ) No. 2:18-cv-00392-GZS
                                                       )
 4       Plaintiff,                                    )
                                                       ) NOTICE OF SETTLEMENT
 5       v.                                            )
                                                       )
 6    CAPITAL ONE BANK (USA), N.A.,                    )
                                                       )
 7       Defendant.                                    )
                                                       )
 8

 9
                                       NOTICE OF SETTLEMENT
10
              NOTICE IS HEREBY GIVEN that Plaintiff Michael Leland (“Plaintiff”) and
11
     Defendant Capital One Bank (USA), N.A. (“Defendant”) have reached a settlement in the above-
12
     captioned matter. Counsel for the parties are in the process of preparing and finalizing the
13
     Settlement Agreement. The parties intend to file a Joint Stipulation of Dismissal as soon as the
14

15
     Settlement Agreement is finalized, but Plaintiff respectfully requests to be given thirty (45) days

16   to file said Notice. Accordingly, Plaintiff requests that the Court vacate all deadlines.

17            Plaintiff is filing this Notice with Defendant’s approval and permission.

18
                                                            RESPECTFULLY SUBMITTED,
19
     Date: March 27, 2019
20                                                          /s/ Daniel Ruggiero______________
                                                            DANIEL RUGGIERO
21                                                          Attorney for Plaintiff
                                                            The Law Office of Daniel Ruggiero
22                                                          275 Grove St., Suite 2-400
                                                            Newton, MA, 02466
23
                                                            41 Madison Avenue
24                                                          25th Floor – Suite 2539
                                                            New York, NY 10010
25                                                          P: (339) 237-0343
                                                            E: DRuggieroEsq@gmail.com

                                                      -1-

                                           NOTICE OF SETTLEMENT
